Appellant was convicted of the offense of violating an ordinance of the city of Andalusia.
The case originated in the recorder's court of said city, and, appealing from his conviction there to the circuit court of Covington county, the appellant was put to trial upon a complaint filed in said circuit court charging him in substance and effect with possessing or disposing of prohibited intoxicating liquors "against the laws and ordinances of the city of Andalusia." The complaint was subject to the demurrers interposed, and the court erred in overruling them. Benjamin v. City of Montgomery, 78 So. 167, 16 Ala. App. 389; Rosenberg v. City of Selma, 52 So. 742, 168 Ala. 195; Bouyer v. City of Bessemer, 88 So. 192, 17 Ala. App. 665.
There was no error in admitting in evidence the city ordinance involved. Code 1923, § 2000.
The other questions presented will not likely arise on another trial.
For the error indicated, the judgment is reversed and the cause remanded.
Reversed and remanded.